Citation Nr: 1231241	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-22 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased rating for residuals of right ankle arthroscopy with traumatic arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005, with additional service in the Army Reserves.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

During a June 2012 videoconference hearing before the Board, the Veteran's representative raised the issue of entitlement to service connection for a back condition, as secondary to service-connected residuals of right ankle arthroscopy with traumatic arthritis.  As this issue has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to an increased rating for residuals of right ankle arthroscopy, with traumatic arthritis, is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Historically, the Veteran served on active duty from May 2001 to May 2005, with additional service in the Army Reserves.  The Veteran submitted a claim of entitlement to service connection for tinnitus in June 2007.  After this claim was denied in January 2008, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

The Veteran asserts that he currently has tinnitus as a result of exposure to acoustic trauma during his active duty service.  The Veteran describes bilateral, intermittent ringing and buzzing in his ears that starts off faint and then becomes louder.  The Veteran reports that these symptoms occur once or twice every other day and last between thirty seconds to two minutes.  The Veteran states he has noted that the these symptoms often occur when he hears loud sound variations.  The Veteran asserts that his in-service duties as a tank gunner for an armored crew member involved exposure to noises from small arms fire, incoming artillery, and automatic machine guns.  At a June 2012 videoconference hearing before the Board, the Veteran testified about a specific incident in December 2003 when a small arms and mortar attack hit his location in Iraq.  The Veteran stated that he was inside his makeshift shed-like quarters when mortars began coming in and exploding in his face.  He testified that the sound was excruciating and sounded like he was in a garbage compactor.  The Veteran stated that the plugs and helmet that he wore generally did not protect his hearing.  The Veteran asserted that after the attack ended, he experienced a buzzing in his ears.  He reported that he had repeatedly complained of tinnitus to VA treatment providers, to include VA psychiatrists.  The Veteran denied any post-service exposure to loud noises.   
Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (2011); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's DD-214 shows that his military occupational specialty was armored crew member.  Additionally, service treatment records from November 2001 and September 2004 indicate the Veteran was "routinely noise exposed," and that he was issued personal hearing protection.  As such, the Board finds the Veteran's statements regarding in-service exposure to noise are competent and credible.

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus.  An April 2003 post-deployment record demonstrates the Veteran denied experiencing any ringing of the ears during or after his deployment.  The Veteran also denied any ear problems in April 2004 and September 2004.  The Veteran's April 2005 separation examination shows the Veteran's ears were deemed normal, and he denied ear trouble on an April 2005 report of medical history.  

After the Veteran's separation from active duty service, service personnel records from October 2005 and January 2007 indicate the Veteran did not have any ear problems.  However, Individual Medical Readiness Records from October 2006 and January 2007 demonstrate that the Veteran's hearing readiness status was "NoGo." A January 2007 audiogram also reveals that as a result of "steady noise exposure," the Veteran was issued Quad-Flange hearing protection.  

A July 2007 VA treatment record shows the Veteran reported tinnitus that "comes and goes."

On VA examination in November 2007, the Veteran described bilateral, intermittent ringing in his ears, which mostly occurred in his left ear.  The Veteran stated that the tinnitus occurred once or twice a week and lasted for one minute each time.  The Veteran rated the severity of his tinnitus as 4-6 on a 1-10 scale and asserted that he coped with the tinnitus by "letting it go away."  The Veteran reported that he began experiencing tinnitus sometime in 2002 or 2003 following in-service exposure to fire fights, incoming mortars, outgoing artillery, and tank and weapons fire.  He stated that most of the time in service, he was unable to utilize hearing protection.  The Veteran denied any other history of noise exposure.  After reviewing the Veteran's claims file and performing diagnostic and clinical tests, the VA examiner opined that the Veteran's complaint of tinnitus was "not at least as likely as not" related to his military service.  The VA examiner based his rationale on the normal audiological findings and because tinnitus was a "subjective complaint that could not be objectively measured."

A June 2009 VA treatment record shows the Veteran presented with tinnitus that was highly aggravating and distracting at times.  The Veteran reported a history of multiple exposures to "explosive events" and described persistent and distressing tinnitus.

The medical evidence of record does not include a current diagnosis of tinnitus.  In this respect, the November 2007 VA examiner stated that tinnitus was a "subjective complaint that could not be objectively measured."  Although the July 2007 and June 2009 VA treatments record demonstrate that the Veteran reported persistent tinnitus, the VA physicians did not provide clear diagnoses of tinnitus.  

Additionally, the November 2007 VA examiner provided a negative opinion with regard to a nexus between the Veteran's reported tinnitus and his active duty service.  In making this determination, the VA examiner focused on the relationship between tinnitus and hearing loss.  As the Veteran's audiologic examination demonstrated normal hearing, the VA examiner opined that the Veteran's reported tinnitus was "not at least as likely as not" related to his active duty service.  Because of this conclusion, the VA examiner did not address the Veteran's reports of noise exposure in service.  The VA examiner also did not comment upon the Veteran's lay statements concerning the onset of his symptoms in service and his current symptomatology.  Because the VA examiner determined that tinnitus was a subjective complaint that could not be measured, the VA examiner also did not comment or offer an opinion as to the more likely etiology of the Veteran's reported symptoms.  As a result, the Board finds the VA examiner's opinion is speculative and inconclusive, and is therefore of limited probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that evidence which is speculative, general or inconclusive in nature cannot support a claim).  

Conversely, VA treatment records, written statements, and lay testimony demonstrate that the Veteran has consistently asserted that he first experienced tinnitus symptoms during active duty service and that these symptoms have persisted since his separation from active duty service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Furthermore, the evidence demonstrating the Veteran's exposure to acoustic trauma in service is persuasive corroboration of the Veteran's contentions, as is the absence of evidence revealing post-service noise exposure.  As such, the Board finds that the Veteran's statements and testimony are competent and credible evidence that he experienced in-service symptoms of tinnitus and that he has continuously experienced such symptoms since his separation from active duty service.  Caluza, 7 Vet. App. at 506; Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006). 

In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  Accordingly, service connection for tinnitus is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

VA's duty to assist includes providing a thorough and comprehensive medical examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a).  

In this case, the Veteran last underwent a VA examination in November 2007 in conjunction with his claim for entitlement to an increased rating for residuals of right ankle arthroscopy with traumatic arthritis.  In June 2012, the Veteran and his representative testified that the Veteran's right ankle had worsened since the November 2007 VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected residuals of right ankle arthroscopy with traumatic arthritis.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information). 

The Board also finds a remand is necessary in order to attempt to obtain any additional treatment records relevant to the Veteran's claims for ratings in excess of those already assigned for residuals of right ankle arthroscopy with traumatic arthritis.  In June 2012, the Veteran testified that he has received VA treatment for his right ankle since the November 2007 VA examination.  Because there might be outstanding records pertinent to the Veteran's claims, the Board concludes the RO must attempt to obtain those records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The Veteran must be afforded an orthopedic and neurologic examinations to determine the current severity of his service-connected right ankle disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted, including a thorough orthopedic examination of the Veteran's right ankle.  The orthopedic examiner must conduct full range of motion studies with a goniometer.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after repetitive motion and after any appropriate weight-bearing exertion.  With regard to the Veteran's right ankle, the examiner must state whether there is any ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  

Then, after reviewing the evidence of record, and with consideration of the Veteran's statements, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments due to his right ankle disability, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to any service-connected musculoskeletal disorder.

After the neurologic examination, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected right ankle disability result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


